914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William R. POWERS, Petitioner,v.CONTRACTING ENTERPRISES;  Director, Office of WorkersCompensation Programs, United States Department ofLabor, Respondents.
No. 89-1707.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1990.Decided Sept. 21, 1990.

On Petition for Review of an Order of the Benefits Review Board.  (83-1255-BLA).
William R. Powers, petitioner pro se.
Michael Francis Blair, Harry Ashby Dickerson, Penn, Stuart, Eskridge & Jones, Abingdon, Va., Sylvia Theresa Kaser, Steven D. Breeskin, Michelle Seyman Gerdano, Donald Steven Shire, James Byron Leonard, United States Department of Labor, Washington, D.C., for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before K.K. HALL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Former coal miner William R. Powers petitions for review of the January 31, 1989, decision and order of the Benefits Review Board affirming the administrative law judge's denial of his application for black lung disability benefits.  Petitioner contends that the administrative law judge committed reversible error in (i) not considering the exertional requirements of his (petitioner's) usual coal mining work or his ability to perform comparable and gainful work, (ii) irrationally weighing the medical evidence, (iii) failing to invoke the interim presumption provided at 20 C.F.R. Sec. 410.490, and (iv) not awarding disability benefits.  We have reviewed the briefs of the parties and the record as a whole, and find substantial evidence to support the denial of petitioner's claim for disability benefits under 20 C.F.R. Secs. 410.490 and 727.203.  We affirm the Board's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.

AFFIRMED